Citation Nr: 0318952	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hepatitis C, from January 30 1998 to February 
7, 2002.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis C, from February 7, 2002 to present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for hepatitis, with an initial noncompensable evaluation.  
The veteran duly appealed the noncompensable rating.

The Board remanded the veteran's appeal in February 2000.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board has re-characterized the issue - now issues, which 
had originally been certified on appeal as simply an 
increased-rating issue, in order to comply with the decision 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).

Several of the veteran's statements allege that the RO 
committed clear and unmistakable error in the June 1971 
rating decision that found he had no residuals of hepatitis 
originally treated in service.  The Board notes that the RO 
has not addressed this matter; accordingly, the issue of 
whether there was clear and unmistakable error in the June 
1971 RO decision denying service connection for hepatitis is 
referred to the RO for appropriate action.

The veteran was injured by a landmine or booby trap in 
Vietnam in January 1971.  A June 1971 rating decision awarded 
the veteran service-connected benefits at 100 percent, with 
additional special monthly compensation under old 38 U.S.C. 
§ 314 subsection (m) and one half, for the amputation above 
the knee of both legs and the loss of use of his left hand 
ratable at 50 percent disabling and under subsection (k) for 
loss of use of one hand.  In November 1978, pursuant to a 
change in the law, the veteran's special monthly compensation 
was increased under subsection (p) due to the loss of use of 
three extremities to the rate under subsection (n).  The 
veteran has been in receipt of these benefits to the present 
time.  See 38 U.S.C.A. § 1114 (k-r) (West 2002); 38 C.F.R. 
§ 3.350 (2002).

The veteran appeared before the undersigned at a Board 
hearing in June 1999.  He subsequently failed to appear for a 
second Board hearing scheduled in June  2003.  In accordance 
with 38 C.F.R. §20.704(d) (2002), the veteran's request for 
the latter hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  During the period from January 30, 1998, to July 2000, 
the veteran's hepatitis C was manifested by minimal liver 
damage demonstrated by liver function tests, associated 
fatigue and gastrointestinal disturbances.

3.  During the period from August 2000 through August 2001, 
the veteran's hepatitis C was manifested by disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression. 

4.  During the period from September 2001 to February 6, 
2002, the veteran's hepatitis C was manifested by minimal 
liver damage demonstrated by normal liver function tests and 
associated fatigue and gastrointestinal disturbances, and 
intermittent fatigue.

3.  During the period from February 6, 2002 through the 
present, the veteran's hepatitis C was manifested by normal 
liver function tests and intermittent fatigue; his hepatitis 
C was not productive of incapacitating episodes, nor did it 
require dietary restriction or continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for hepatitis C 
greater than 30 percent from January 30, 1998, through July 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001).

2.  The criteria for an initial evaluation for hepatitis C of 
60 percent and no more, from August 2000 through August 2001, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (effective 
prior to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 
7354; 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective July 
2, 2001).

3.  The criteria for an initial evaluation for hepatitis C 
greater than 30 percent, from September 2001 through February 
6, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354; 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

4.  The criteria for an initial evaluation for hepatitis C 
greater than 10 percent, from February 7, 2002 through the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354; 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes at the outset that the RO referred to the 
explicit provisions of the VCAA when it adjudicated the case 
below.  The Board finds that VA's duties to notify and assist 
have been fulfilled in the instant case.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
his increased rating claim by various documents.  For 
example, the veteran was advised of the applicable criteria 
concerning hepatitis and hepatitis C by the September 1998 
Statement of the Case (SOC), the February 2000 Board remand, 
the June 2000 Supplemental SOC (SSOC), a June 2001 VCAA 
notification letter, and the June 2002 SSOC.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern entitlement to an increased rating.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

On various occasions the veteran has informed the VA of 
records that were pertinent to his claim.  The RO has 
successfully secured all these records or has informed the 
veteran of their unavailability.  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

In this case, the RO based the evaluation of hepatitis C on 
the criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 
(2000), which has since been revised, effective July 2, 2001.  
See 66 Fed. Reg. 29,486-489 (May 31, 2001) (now codified at 
38 C.F.R. § 4.114, DC 7345 and DC 7354 (2002)).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas, supra at 312-13.  

Here, the RO referred to the changes to the regulations for 
evaluating hepatitis in the June 2002 SSOC.  Thus, it appears 
that the RO has considered both the old and revised version 
of the regulations in evaluating the veteran's claim.  
Furthermore, the Board finds that evaluation of the veteran's 
service-connected hepatitis under either the old or the newly 
revised rating criteria would yield the same evaluation.  
Consequently there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Board may apply only the prior regulation to evaluate the 
veteran's disability for the period preceding the effective 
date of the regulatory change.  The new criteria are not 
applied to the period prior to the effective date of the 
changed regulations, since retroactive application of the 
revised criteria is not in accord with the law and 
regulations governing the award of disability benefits.  
38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); Cf. 
DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 
3-00.

Under the old criteria, in effect prior to July 2, 2001, 
Diagnostic Code 7345 (Hepatitis, infectious) provided that 
healed, nonsymptomatic infectious hepatitis is 
noncompensable; where there is demonstrable liver damage with 
mild gastrointestinal disturbance, a 10 percent rating is 
warranted; a 30 percent evaluation is assigned when there is 
minimal liver damage, and with associated fatigue and 
gastrointestinal disturbance of a lesser degree and frequency 
than for the 60 percent evaluation, but which necessitates 
dietary restriction or other therapeutic measures; and a 60 
percent disability evaluation is assigned where there is 
moderate liver damage manifest by liver function test and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, DC 7345 
(2000).

Under the new criteria of 38 C.F.R. § 4.114, DC 7354 (2002) 
(Hepatitis C (or non-A, non-B hepatitis)), effective July 2, 
2001, nonsymptomatic hepatitis C is noncompensable.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is assigned for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Finally, a 100 percent evaluation is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

The Board notes that revised DC 7345 (2002) (Chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C)) does not appear to be applicable 
in the present case.  Even if it were, however, the result 
would be the same, because the rating criteria through the 
60 percent level are the same as those in new DC 7354.

Importantly, for the purpose of rating hepatitis C 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Note (2) following DC 7354 
(2002).

Factual Background

Records from Dr. B.F.M., dating from the 1980's were 
reviewed.  No pertinent complaints, treatment, or diagnoses 
were recorded.  A history of hepatitis in 1972 is noted.

The veteran was examined in August 1998 by VA.  He reported 
his only known blood transfusions had been in 1971 following 
his injuries in Vietnam.  He stated that approximately two 
years earlier, he had been diagnosed as having hepatitis C.  
He was followed in the GI clinic every six months.  No 
specific treatment was recommended.  He had no abdominal 
pain, no nausea, no vomiting, and no jaundice.  He complained 
of some fatigue, but he also had a diagnosis of 
hypothyroidism.  He had occasional constipation, for which he 
took Metamucil daily.  His weight had been stable.  The 
diagnosis was hepatitis C, asymptomatic, with mildly elevated 
liver function tests.

A December 1998 VA treatment report notes the veteran's 
history of hepatitis C.  He had mild fatigue but was 
otherwise stable without abdominal pain.  It was also noted 
that his liver function tests had essentially been normal.

Records from Marion General Hospital show hospitalization for 
acute gastroenteritis and chronic maldigestive syndrome in 
April 1999.  The veteran was noted to be positive for 
hepatitis C, but no symptomatology was attributed to that 
diagnosis.

A June 1999 GI clinic treatment note reveals the veteran's 
liver function tests were fluctuating, but an ultrasound of 
the liver had revealed no significant abnormalities.

The veteran appeared for a hearing before the Board in June 
1999.  He reported that he sometimes had bad indigestion and 
headaches.  He also had pain in his shoulders and elbow and 
he indicated that he fatigued easily.  He did not experience 
nausea or vomiting, just indigestion.  He reported that he 
also was suffering from depression, which he said was from 
being told that he had a disease that he would die of.  He 
described his thyroid surgery and treatment.

The report of a January 2000 CT scan of the liver showed no 
masses.

The pathology report from a January 2000 liver biopsy showed 
chronic hepatitis with piecemeal necrosis, moderate activity, 
without obvious cirrhosis.

Treatment records in January and February 2000 note that the 
veteran had no complaints of jaundice, no history of ascites, 
and no history gastrointestinal bleeds.  He had no 
organomegaly or stigmata of liver disease.  He did have 
elevated liver enzymes.

The veteran was examined in March 2000.  He had reportedly 
been diagnosed with hepatitis C five years earlier when blood 
work was done in connection with thyroid surgery.  He had 
been followed in the GI clinic of the VA hospital.  At that 
time, he was undergoing an evaluation concerning treatment 
with interferon and another drug.  He had no jaundice, no 
nausea, nor vomiting.  He had no abdominal pain or ascites.  
He had fatigue daily, but it was not severe.  He was not 
bedridden.  He had a history of ulcers in the 1970's, but had 
no history of GI bleeding, no increased bruising, nor a 
history of bleeding gums.  He was on no special diet 
restrictions.  Physical examination was within normal limits.  
Test results, noted above, were reviewed.  The examiner 
diagnosed chronic hepatitis C.  He was noted to have mild 
symptoms of fatigue by history, moderate activity per his 
liver biopsy, and mildly elevated liver function tests. 

The veteran began treatment with Ribavirin and Interferon in 
August 2000.  Pharmacy counseling notes indicate that common 
side effects were discussed with the veteran.  The adverse 
effects included flu-like symptoms, fatigue, alopecia, 
gastrointestinal complaints, and depression.

A December 2000 aid and attendance examination noted that the 
veteran was under treatment for hepatitis C.  He had fatigue 
and depression secondary to the treatment.  The veteran was 
noted to stay around his house since he had been on the 
therapy because of the fatigue.  Prior to receiving the 
treatment, he had been trying to restore an old car.

In February 2001, the veteran sought a psychiatry consult for 
evaluation of depression, anxiety, and post-traumatic stress 
disorder (PTSD).  The veteran was referred because of 
personality changes since starting his treatment for 
hepatitis six months earlier.  He stated that he became upset 
with his doctors, exhibiting  irritability and verbal 
agitation.  He said that since he had been receiving 
hepatitis treatment, he had been very angry because the VA 
would not recognize it as being fully service-connected.  He 
was also upset because the treatment made him feel sick and 
interfered with his sleep, appetite, energy, and social 
activities.  The veteran was noted to have been treated for 
sleep problems and had been given a recent trial of Effexor 
for mood and anxiety symptoms.  He had no other psychiatric 
history.  The diagnosis was chronic adjustment disorder with 
anxiety and depression.  His GAF was 55.

In March 2001, the veteran reported continued episodes of 
depression.  He reported that he had episodes of depression 
even prior to the Interferon treatment.  The diagnosis was 
mood disorder due to general medical condition.  Later that 
same month, the veteran said his medications for hepatitis C 
contributed to reduced appetite, depression, and headaches.  
He was noted to have irritable and despondent moods.  The 
diagnosis was then depressive disorder, not otherwise 
specified.  The GAF score was 51.

In June 2001, treatment notes reflect that the veteran had 
the same complaints, including generalized fatigue and 
weakness, occasional anxiety attacks and irritability.  He 
also complained of tingling in his hands and in his amputated 
legs, which was chronic, in addition to bone pain, which was 
similar to his previous phantom pain.  He also still 
complained of difficulty sleeping.  The complaints had led to 
a couple of emergency room visits over the previous several 
weeks.  There were no new complaints of chest pain, fevers, 
chills, seizures, or nausea.

Physical examination noted no abnormalities.  The physician's 
diagnosis was chronic hepatitis C with cirrhosis, on 
combination therapy.  The veteran's anemia and neutropenia 
were said to be stable on current dosages.  His chronic 
complaints of neuropathy pain and phantom pain had been 
exacerbated by the interferon.  These symptoms continued into 
July 2001.  By the end of July 2001, the veteran was noted to 
be in week four of the follow-up phase of the therapy.  His 
hepatitis C RNA was negative by qualitative measure at the 
end of the treatment.  The veteran had no new complaints and 
felt better since the discontinuation of his therapy.  He 
stated that he was gaining weight.  The other side effects, 
including fatigue, myalgias, and arthralgias, had improved.  
The impression was chronic hepatitis C with no cirrhosis 
status post completion of 48 weeks of combination therapy.  
The veteran's anemia and neutropenia had stabilized after 
therapy.  His anxiety and mood disorder were stable, and he 
was off medications.  

Treatment notes dated in December 2001, recorded the 
veteran's history of treatment for 48 weeks using interferon 
and ribavirin.  The dose was noted to have been adjusted to 
compensate for neutropenia and anemia.  The veteran reported 
that he had no residual side effects of therapy and denied 
any new complaints including chest pain, shortness of breath, 
or seizure activity.  His only complaint was weight gain.  
Completion of therapy laboratory findings showed they were 
within normal limits, including CBC (complete blood count) 
and liver function tests.  The gastroenterologist noted a 
diagnosis of chronic hepatitis C with no cirrhosis, status 
post treatment for 48 weeks using combination therapy.  The 
veteran had completed therapy and if hepatitis C and A is 
negative, he would be considered with the sustained response.  
Anemia and neutropenia had resolved since the discontinuation 
of therapy.  Anxiety and mood disorder were stable.

A follow-up note, dated in February 2002, noted that the 
veteran's "HCV RNA QUAL." test results showed none detected 
at follow-up week twenty-four.  The recommendation was that 
there be no further follow-up from the GI service.  The 
veteran was noted to have cleared the HCV and was considered 
a responder to Rebetron.

A mental disorder VA examination was performed in March 2002.  
The purpose of the examination was to examine a connection 
between his hepatitis C treatment and symptoms of a mood 
disorder.  The examiner reviewed the veteran's C-file and 
noted the symptoms of fatigue and depression that occurred 
during the course of treatment.

The veteran reported that a recent blood test had indicated 
that he was now negative for hepatitis C.  In terms of other 
medical difficulties, he reported some difficulties with 
headaches and hypertension, but his local doctor was 
addressing these.  

The veteran reported that while receiving treatment for 
hepatitis C, he experienced fatigue and joint pain.  He 
denied ever experiencing difficulties with his mood before 
the treatments, and indicated that his symptoms began a 
couple of months after he started treatment.  In addition to 
the fatigue and joint pain, he reported that he had 
difficulties with anger in which he would be verbally abusive 
to his mother.  He stated that he would leave the room after 
these incidents, and that it would take him more than 15 
minutes to calm down.  He also said that he was unable to 
remember the incidents after they occurred.  The veteran 
reported that he would sleep about four to five hours at 
night and that he would sometimes have difficulty falling 
asleep or wake up in the middle of the night and have 
difficulty returning to sleep.  In addition, the veteran 
reported that he had a poor appetite while receiving the 
Interferon and Rebetron therapy.  The treatment took place 
once a month, during which he would talk to a charge nurse on 
the phone, and he stated that that helped him considerably in 
trying to cope with some of the symptoms.  Finally, the 
veteran reported that after the Interferon treatment, he did 
speak to a mental health provider on one occasion at the 
Jackson VA Medical Center (VAMC) about the mood difficulties, 
but he could not take any of the medications offered because 
of allergies.  Currently, the veteran denied experiencing any 
difficulties related to his mood or anger.  He added that his 
mood difficulties stopped four to five months after 
completing his hepatitis C treatment.

The examiner's diagnostic impression, based on the veteran's 
claims file and verbal report was that he appeared to have 
met the diagnostic criteria for a mood disorder.  However, 
his symptoms appeared to be circumscribed to when he was 
receiving treatment for his hepatitis C.  The examiner noted 
that there was evidence from the medical literature, as well 
as the veteran's chart, that the symptoms the veteran was 
experiencing, including irritability, anger, disturbances in 
sleep and appetite, were potentially related to the 
treatments he was receiving.  The examiner concluded noting 
that the veteran reported that he had not been experiencing 
any difficulties with them since completing the hepatitis C 
treatment.  The final diagnosis was mood disorder, due to 
treatment for hepatitis C, in full remission.  His GAF was 
noted to be 60.

The veteran was examined by VA to determine the status of his 
hepatitis C in March 2002.  The examiner noted that since he 
had completed his therapy in August 2001 his weight had been 
increasing.  He reported that his weight had been 149 lbs. 
But was now 188 lbs.  His appetite now was described as good.  
He complained of daily headaches since he had been on the 
treatment; the only treatment that provided relief was 
Lortab.  He still reported some fatigue, but he stated that 
he had "all this weight."  The veteran reported that the 
fatigue was all the time.  Approximately two to three times 
per week he would nap for 30 minutes.  He was not sleeping 
well at night.  He had just lost his father the previous 
month.

The veteran denied nausea or vomiting.  His bowel movements 
were normal, with no history of constipation or diarrhea.  He 
had no abdominal pain.  He denied any alcohol abuse.  He was 
not doing any exercising, stating it had been too cold to get 
out and work on his car.  He had not had any fever or chills.  
He had been seen in the GI clinic in December 2001 for his 
six-month post completion of therapy checkup.  At that time 
he was complaining of no residual affects of his therapy or 
any new complaints.  His only complaint at that time was 
weight gain.  His HCV RNA qualitative was negative or none 
detected.  He had been considered a responder to treatment.

The physical findings noted the veteran was well developed 
and well nourished.  His abdomen was soft, slightly obese, 
without tenderness or apparent organomegaly.  There were no 
masses.  Bowel sounds were normoactive.  He had a well healed 
right upper quadrant cholecystectomy scar.  No jaundice was 
noted.  No ascites or fluid wave.  The veteran's liver 
function tests were normal.

The examiner diagnosed hepatitis C, status post 
interferon/Rebetron therapy, responder with no detectable 
virus and normal liver function tests.

Analysis

In considering whether the veteran is entitled to an 
evaluation greater than 30 percent for his service-connected 
hepatitis under the old version of the regulations, (i.e., 
the period from January 30, 1998, to July 1, 2001) the Board 
finds that the probative evidence of record is against any 
such finding.  In this case, the veteran was diagnosed with 
hepatitis, which then was apparently dormant for the next 
twenty-five years, followed by positive hepatitis C testing 
in 1996.  The veteran filed his claim for service connection 
in January 1998.  As noted above, in order to warrant an 
evaluation greater than 30 percent for hepatitis under DC 
7345 (old version of the regulations) there must be moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
On VA examination in August 1998, the veteran was noted to 
have mild fatigue but was found to be asymptomatic from the 
hepatitis C.  Over the next several years he was frequently 
noted to have fatigue and some depression, but these symptoms 
were uniformly found to be mild and were never described in 
treatment notes by the veteran or any medical care providers 
as disabling.  Most importantly, the damage to the veteran's 
liver has never been found to be moderate, as is required for 
a 60 percent disability rating.  His liver function tests 
were noted to fluctuate, but were essentially normal.  
Ultrasound of the liver found no significant abnormalities.  
Liver biopsy in January 1999 found no cirrhosis and piecemeal 
necrosis.  The biopsy report did note moderate activity; 
however, later treating physicians and examiners interpreting 
the report never noted this as an indicator of moderate 
damage to the liver.  Even though the veteran complained of 
some gastrointestinal type discomfort, he was described as 
having no stigmata of chronic liver disease.  Since the 
criteria under DC 7345 require, at a minimum, there be 
moderate liver damage and incapacitating episodes of 
symptomatology associated with the hepatitis C, and there is 
no medical evidence that the veteran has such liver damage 
nor incapacitating episodes, an evaluation of 60 percent for 
his service-connected hepatitis is not warranted for the 
period prior to July 2, 2001.

The Board notes that the veteran began treatment in August 
2000.  Within months of that treatment, his symptoms 
associated with the liver disease - fatigue and depression 
with irritability, arthralgia - were markedly increased and 
reported to be incapacitating by the veteran.  The Board 
finds that during the period of the veteran's treatment, from 
August 2000 through July 2001, the old criteria for a 60 
percent rating are met.  

The Board finds that the criteria for a greater than 60 
percent rating were not met during this period of time.  The 
veteran's liver has never been described as having marked 
damage.  Nor were marked gastrointestinal symptoms reported 
at any time.  Episodes of several weeks duration aggregating 
three or more a year and accompanied by disabling symptoms 
requiring rest therapy are not shown by the evidence of 
record.

As of the end of the veteran's 48-week course of apparently 
successful treatment, the Board finds that in addition to the 
evidence not supporting a finding of moderate liver damage, 
the evidence no longer shows the side effects of treatment to 
be incapacitating.  Thus, the evidence no longer supports a 
60 percent rating under the old criteria.  The veteran has 
reported and the competent medical evidence supports that 
this symptomatology has largely abated.  Liver function tests 
are normal.  Hepatitis C testing now results in a negative 
test.  The veteran's rating then returns to the 30 percent 
assigned by the RO for the period from August 2001 to 
February 2002.  

Review of the evidence for the period of August 2001 to 
February 2002 does not support a finding that the veteran is 
entitled to a rating greater than 30 percent under the new 
criteria (effective in July 2001).  The next higher rating, 
40 percent, requires daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  As 
noted above the symptoms that supported a 60 percent rating 
disabling fatigue, abated after the therapy stopped.  
Subsequent to the therapy the veteran has gained 
approximately 40 lbs, he has reported no anorexia, and no 
hepatomegaly has been noted on examination.  The Board finds 
no indication of incapacitating episodes.

The Board finds that the evidence does not support a rating 
greater than 10 percent during the period of February 2002 to 
the present.  In order to warrant the next higher evaluation 
of 20 percent under DC 7354 (revised version of the 
regulations) there must be daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  The medical evidence of records fails to show that 
the veteran has had any periods of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  The veteran reports symptoms of fatigue; however, 
there are no prescribed dietary restrictions or continuing 
medications.  There have been no reported incapacitating 
episodes.

Under the old criteria, during the period of February 2002 to 
present, the Board also finds that the evidence no longer 
supports a 30 percent evaluation.  The existence of minimal 
liver damage is questionable given the normal liver functions 
test results.  Even assuming continued minimal liver damage, 
the veteran's reported fatigue and gastrointestinal 
disturbances do not necessitate dietary restriction or other 
therapeutic measures as is required under the criteria.

Thus, the Board finds that the medical findings of record 
regarding the veteran's service-connected hepatitis do not 
warrant a 30 percent rating under the old criteria from 
January 1998 to August 2000.  From August 2000 through July 
2001 a 60 percent disability rating is warranted.  From 
August 2001 through February 2002 a 30 percent rating is 
supported under the old criteria.  From February 2002 through 
the present, a 10 percent rating is supported under the 
provisions of DCs 7345 and 7354, effective prior to and as of 
July 2, 2001.  

As noted above, the Court has held that in cases where 
disagreement has been indicated as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate, staged percentage evaluations for separate 
periods based upon the facts found during the appeal period.  
The Board has thus carefully considered the symptomatology 
associated with the veteran's hepatitis C over the course of 
his treatment and recovery.  The ratings described above 
reflect these staged percentage evaluations.  See Fenderson, 
supra.

Extra-Schedular Consideration

The Court has held that the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disability presented in this claim, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

Disregarding the substantial disability associated with the 
veteran's physical injuries, there is no evidence that the 
service-connected hepatitis presents an unusual or 
exceptional disability picture.  As discussed in detail 
above, the service-connected disability at issue squarely 
fits within the rating criteria for the different stages of 
the veteran's treatment.  There is no medical evidence that 
the clinical picture is in any way out of the ordinary, and 
the veteran has pointed to none.  The Board accordingly finds 
that the veteran's disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected hepatitis 
C.

The Board acknowledges VA's obligation to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim 
excluding the period of August 2000 to July 2001.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to an evaluation greater than 30 during the 
period of January 30, 1998 to July 2000 for hepatitis C is 
denied.

Entitlement to an evaluation of 60 percent during the period 
of August 2000 through August 2001 for hepatitis C is 
granted.

Entitlement to an evaluation greater than 30 during the 
period of September 2001 to February 6, 2002 for hepatitis C 
is denied.

Entitlement to an evaluation greater than 10 during the 
period of February 7, 2002 to present for hepatitis is 
denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

